Per Curiam.
The court in this case did not delete from the form of the sentence, but allowed to remain therein immediately after the words “Fined $100,” the following alternative provision: “ or in default of payment, imprisonment not to exceed-day in City Prison.” The court, however, did not fill in the blank. The sentence was neither void nor invalid but at most irregular on its face, and there being a valid judgment of conviction the writ of habeas corpus should not have been sustained but the prisoner should have been returned for resentence to the proper court.
Accordingly the order appealed from should be reversed, the writ of habeas corpus dismissed, and relator remanded to the custody of the sheriff of Bronx county for resentence by the Court of Special Sessions of the City of New York.
Present — Martin, P. J., O’Malley, Townley, Doee and Cohn, JJ.
Order unanimously reversed, the writ of habeas corpus dismissed, and the relator remanded to the custody of the sheriff of Bronx county for resentence by the Court of Special Sessions of the City of New York.